Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	As persuasively argued in 2/2/21 Applicants’ remarks, Fawcett-Crago combination fails to teach or suggest all features of independent claims inclusive of:
	“wherein the basic execution environment is based on CPU-type heterogeneous high-performance repository;
compiling the basic execution environment into an execution environment corresponding to the schedule heterogeneous device, and deploying the execution environment correspond to the scheduled heterogeneous device on the scheduled heterogeneous device;
wherein the compiling the basic execution environment into an execution environment correspond to the scheduled heterogeneous device comprises:
…switching the CPU-type heterogeneous high-performance repository into the heterogeneous high-performance repository corresponding to the scheduled heterogeneous device, to generate the execution environment corresponding to the scheduled heterogeneous device”.
	Rather, Fawcett teaches an “application bundle” that is pre-stored in the repository for installing corresponding application bundle to a corresponding compute node. That is, Fawcett is silent with respect to “compiling” a basic execution environment into an execution environment corresponding to the schedule heterogeneous device inkling GPU, FPGA or ARM architecture (Fawcett, par. 0071 and 0072).
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16 and 18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457